      Case 3:20-cv-00067-LAB-LL Document 9 Filed 05/17/20 PageID.108 Page 1 of 2



 1   J. Curtis Edmondson, CSB# 236105
     Law Offices of J. Curtis Edmondson
 2   Venture Commerce Center
     3699 NW John Olsen Place
 3   Hillsboro, OR 97124
     Phone: 503-336-3749
 4   Fax: 503-482-7418
 5   Attorney for Defendant JOHN DOE subscriber assigned
 6   IP address 75.80.13.105
 7

 8
                   IN THE UNITED STATES DISTRICT COURT
 9
               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
     STRIKE 3 HOLDINGS, LLC,               )   Case No.: 3:20-CV-00067-LAB-LL
12
     Plaintiff,                            )
13                                         )   NOTICE OF MOTION AND MOTION
     vs.                                   )   TO QUASH THE COX SUBPOENA
14
                                           )
15   JOHN DOE subscriber assigned          )   ORAL ARGUMENT REQUESTED
     subscriber assigned IP address        )
16
     174.65.135.19,                        )   Hon. Larry L. Burns
17   Defendant.                            )   Hon. Linda Lopez
                                           )   Courtroom: 5th Floor (Schwartz)
18
                                           )   Hearing Date: June 16, 2020
19                                         )   Hearing Time: 9:30 a.m.
                                           )
20

21
                              NOTICE OF MOTION
22

23         Please take notice that Defendant JOHN DOE subscriber assigned

24   subscriber assigned IP address 174.65.135.19, (hereinafter “John Doe

25   Subscriber”) moves to quash Strike 3 Holdings, LLC (“Strike 3”) subpoena on

26   Cox Communications for DOE’s subscriber information.


     NOTICE OF MOTION AND MOTION TO QUASH SUPPORT OF A MOTION TO QUASH
                                          Page 1
     Case 3:20-cv-00067-LAB-LL Document 9 Filed 05/17/20 PageID.109 Page 2 of 2



 1         This motion is based on the doctrine of unclean hands as defined by our
 2   Court in Keystone Driller Co v. General Excavator Co (1933). 290 U.S. 240.
 3   Strike 3 first brought a copyright claim in Florida State Court knowing that it
 4   lacked both subject matter and personal jurisdiction. This required John Doe
 5   Subscriber to quash a frivolous claim costing him both time and money.
 6         This motion will be heard in the United States of District Court for the
 7   Southern District of California before the Honorable Linda Lopez on June 16,
 8   2020, in Courtroom 2B, Edward J. Schwartz United States Courthouse 221 West
 9   Broadway, San Diego, CA 92101.
10

11                                        Respectfully Submitted,
12
           Dated: May 17, 2020            /s/ J. Curtis Edmondson
13                                        J. Curtis Edmondson
                                          Attorney for Defendant
14
                                          JOHN DOE Subscriber
15

16

17

18

19

20

21

22

23

24

25

26




     NOTICE OF MOTION AND MOTION TO QUASH SUPPORT OF A MOTION TO QUASH
                                          Page 2
